COLLIER, C. J.
In Hardy et al. vs. Gascoignes & Hol*411ly, (6 Porter, 447,) the precise question presented by the assignment of error, was made and decided at the instance of the claimant. In that case, the court determined that the claimant had no right to complain, that the statute which requires the jury to find the value of each article separately, had not been complied with; for instead of being injured, he was placed in a more favorable condition. Had the value of the property been assessed, he would.have been obliged to make it good, but being merely found subject to the execution, he was only liable for the costs of the proceeding, to try the right.
It is difficult to conceive of any course of legal reasoning, which allows the plaintiffs to question the regularity of their own judgment. They were the plaintiffs in execution, in the Circuit court, and if they desired to avail themselves of the benefit of the remedies offered by the statute, they should have shown at the trial, the value of each of the slaves, or if proof was adduced to that point, and the jury, notwithstanding, omitted to declare by their verdict, their respective values, they should have sought a new trial. The presumption is always indulged, unless the reverse appears, that the jury have done their duty, by conforming their verdict to the evidence. There, is nothing .in the record to inform us, that the verdict is not such as the proof required, and the intendment in favor of its correctness, would acquire force, if necessary, from the omission to move the Circuit court for a new trial.
But the plaintiffs cannot be ultimately prejudiced by the generality of the verdict; for if the slaves be not returned to the sheriff, in obedience to the condition of the • bond of the claimant and his sureties, it. will be compe*412■tent for the plaintiffs to cause an action at law, to be brought upon the bond, and’ recover damages for the breach — (Hardy et al. vs. Gascoignes & Holly, 6 Porter, 454.)
The judgment qf the Circuit court is afffrmed.